DETAILED ACTION
This action is in response to the application filed on 24 April 2019.
Claims 1-20 are under examination.
This Office action replaces the prior Office action by adding the rejection of claims 1-10 under 35 USC § 101.
Response to Amendment
Applicants’ arguments filed on 1 September 2021 have been fully considered but they are not deemed to be pursuasive.
Response to Arguments
On page 10, Applicants argue in substance that Bedekar fails to disclose a process whereyby after the first TNL association is operational, an E1 Setup procedure is initiated (emphasis in Rem.)
Examiner disagrees. As recited in the Office action, Bedekar discloses:
after the first TNL association is operational (fig. 6, step S670 select CU-CP instance; para. 100, the CU-CP 124 may select a particular CU-UP 126 instance; para. 102, following the decision to select the CU-UP 126 instance, notifying CU-UP 126 that it has been selected to process the flow of packets for the UE; para. 114, CU-CP 124 may transmit to CU-UP 126 a create session request including a tunnel endpoint identifier sometimes known as TNL information, notifying CU-UP of the TNL information, i.e., TNL association is operational, ready to be used), initiate an E1 Setup procedure to set up an E1 interface between gNB-CU-CP and gNB-CU-UP (para. 102, CU-UP 126 may then create session context for the flow or bearer, may use knowledge of the identifier of the UPF 130 (TNL information) to invoke special optimizations for the user-plane processing to support, e.g., lower latency for the packet flow).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar et al (US Pub. 2020/0374946) in view of Sirotkin et al (US Pub. 2020/0178326).
Regarding claim 1, Bedekar discloses a computer-readable storage medium that stores instructions for execution by one or more processors of a next generation NodeB (gNB), the one or more processors to configure the gNB to, when the instructions are executed: 
initiate, by one of a central unit control plane (gNB-CU-CP) and a central unit user plane (gNB-CU-UP), a first Transport Network Layer (TNL) association between the gNB-CU-CP and gNB-CU-UP (fig. 6, step S680 CU-UP create session request (TNL info of UPF (user plane function)); fig. 7, step S790 CU-CP create session request; para. 100, the CU-CP 124 may select a particular CU-UP 126 instance; para. 102, the CU-CP 124 may transmit a create session request; para. 114, the CU-UP 126 may transmit, via the E1 interface, a create session request which may include information such as a tunnel endpoint identifier sometimes known as TNL information); and 
after the first TNL association is operational (fig. 6, step S670 select CU-CP instance; para. 100, the CU-CP 124 may select a particular CU-UP 126 instance; para. 102, following the decision to select the CU-UP 126 instance, notifying CU-UP 126 that it has been selected to process the flow of packets for the UE; para. 114, CU-CP 124 may transmit to CU-UP 126 a create session request including a tunnel endpoint identifier sometimes known as TNL information, notifying CU-UP of the TNL information, i.e., TNL association is operational, ready to be used), initiate an E1 Setup procedure to set up an E1 interface between gNB-CU-CP and gNB-CU-UP (para. 102, CU-UP 126 may then create session context for the flow or bearer, may use knowledge of the identifier of the UPF 130 (TNL information) to invoke special optimizations for the user-plane processing to support, e.g., lower latency for the packet flow),
wherein initiation of the E1 Setup procedure is performed by the gNB-CU-CP when the gNB-CU-CP initiated the first TNL association (fig. 6, step S680 CU-CP create session request; para. 102, following the decision to select the CU-UP 126 instance, the CU-CP 124 may transmit a create session request to the selected CU-UP 126 to notify the CU-UP 126 that it has been selected to process the flow of packets; i.e., the CU-CP includes TNL information in the message constitutes the CU-CP initiating the TNL association, and the CU-CP sends the message over the E1 interface constitutes the CU-CP’s initiation of the E1 Setup procedure) …
Bedekar does not specifically disclose:
wherein initiation of the E1 Setup procedure is performed by the gNB-CU-UP when the gNB-CU-UP initiated the first TNL association.
initiate the E1 interface procedure by sending a GNB-CU-UP E1 setup request message from the gNB-CU-UP to the gNB-CU-CP or sending a GNB-CU-CP E1 setup request message from the gNB-CU-CP to the gNB-CU-UP). In view of Bedekar disclosing sending a request with TNL information over the E1 interface, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate sending the E1 setup request from the gNB-CU-CP to initiate the E1 Setup procedure as taught by Sirotkin in the system of Bedekar in order to improve performance targets such as latency, delay, etc. (Sirotkin, para. 3).

Regarding claim 2, Sirotkin in view of Bedekar further discloses wherein: 
when initiation of the E1 Setup procedure is performed by the gNB-CU-UP (para. 214), and 
the E1 Setup procedure is a gNB-CU-UP E1 Setup procedure (para. 214). 
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the E1 Setup procedure as taught by Sirotkin in the system of Bedekar in order to improve performance targets such as latency, delay, etc. (Sirotkin, para. 3).

Regarding claim 3, Sirotkin in view of Bedekar further discloses wherein: 
when initiation of the E1 Setup procedure is performed by the gNB-CU-CP (para. 214), and 
the E1 Setup procedure is a gNB-CU-CP E1 Setup procedure (para. 214). 


Regarding claim 4, Bedekar further discloses wherein the one or more processors further configure the gNB to, when the instructions are executed: 
initiate the E1 Setup procedure by transmission of an E1 SETUP REQUEST message (fig. 6, step S680; para. 102), and 
determine that setup of the E1 interface is successful in response to reception of a message that contains information elements (IEs) of an E1 SETUP RESPONSE message in response to transmission of the E1 SETUP REQUEST message (fig. 6, step S680 CU-CP 124 receiving CU-UP create session response; para. 102), wherein the E1 SETUP REQUEST message and E1 SETUP RESPONSE message sent by a same entity of the gNB-CU-CP and gNB-CU-UP consist of identical types of the IEs (para. 102, 114, TNL information of UPF). 

Regarding claim 5, Bedekar further discloses wherein when initiation of the E1 Setup procedure is performed by the gNB-CU-CP: 
the E1 SETUP REQUEST message is a GNB-CU-CP E1 SETUP REQUEST message (fig. 6, CU-UP create session request; para. 102), and 
the E1 SETUP RESPONSE message is a GNB-CU-CP E1 SETUP RESPONSE message (fig. 6, CU-UP create session response; para. 102). 

Regarding claim 6, Bedekar further discloses wherein: 

 
Regarding claim 7, Bedekar in view of Sirotkin further discloses wherein when initiation of the E1 Setup procedure is performed by the gNB-CU-UP: 
the E1 SETUP REQUEST message is a GNB-CU-UP E1 SETUP REQUEST message (fig. 6, CU-UP create session request; para. 102), and 
the E1 SETUP RESPONSE message is a GNB-CU-UP E1 SETUP RESPONSE message (fig. 6, CU-UP create session response; para. 102). 

Regarding claim 8, Bedekar further discloses wherein: 
the GNB-CU-UP E1 SETUP REQUEST message and the GNB-CU-UP E1 SETUP RESPONSE message comprise a message type IE that identifies the message being sent, a gNB-CU-UP identity (ID) IE that identifies the gNB-CU-UP, and a gNB-CU-CP Name IE that indicates a name of the gNB-CU-CP (para. 50, 3GPP standards). 

Regarding claim 9, Bedekar further discloses wherein: 
the E1 SETUP REQUEST message and E1 SETUP RESPONSE message from the gNB-CU-CP and gNB-CU-UP comprise setup IEs of a same type, including a message type IE and a name of one of the gNB-CU-CP and gNB-CU-UP that has respectively transmitted the E1 SETUP REQUEST message and E1 SETUP RESPONSE message (para. 50, 3GPP standards). 


if the E1 SETUP RESPONSE message in response to transmission of the E1 SETUP REQUEST message has not been received, wait a predetermined amount of time after transmission of the E1 SETUP REQUEST message before re-transmission of the E1 SETUP REQUEST message (para. 50, 3GPP standards, inherent in communications protocols). 

Regarding claim 11, Bedekar discloses an apparatus of a next generation NodeB (gNB), the apparatus comprising: 
processing circuitry; and memory (fig. 2, gNB), 
wherein the gNB is configured with logical nodes including a gNB central unit (gNB-CU) and a gNB distributed unit (gNB-DU), the gNB-CU comprising a gNB-CU control plane (gNB-CU-CP) for control-plane functionality and a gNB-CU user plane (gNB-CU-UP) for user-plane functionality, the gNB-CU-CP configured to communicate with the gNB-CU-UP over an E1 interface, the gNB-CU-UP configured to communicate user plane messages with the gNB-DU over an F1 user-plane interface (F1-U), the gNB-CU-CP is configured to communicate control plane messages with the gNB-DU over an F1 control plane interface (F1-C) (fig. 2; para. 55, 57), the processing circuitry configured to essentially perform the steps recited in the computer-readable non-transitory storage medium of claim 1. Claim 11 is thus rejected under the same rationale as recited in claim 1.

Claims 12-14, 17, and 18 recite substantially identical subject as in claims 2-4, 9, and 10, respectively, and are thus similarly rejected.
Claims 15 and 16 recite substantially identical subject as in claims 5+6 and 7+8, respectively, and are thus similarly rejected.
 
an apparatus of a central unit user plane of a next generation NodeB (gNB-CU-UP), the apparatus comprising: 
processing circuitry configured to essentially perform the steps recited in the computer-readable non-transitory storage medium of claim 1. Claim 11 is thus rejected under the same rationale as recited in claim 1.

Regarding claim 20, Bedekar further discloses wherein: the GNB-CU-UP E1 SETUP RESPONSE message and a GNB-CU-UP E1 SETUP REQUEST message consist of identical types of the IEs (fig. 6, step S680 TNL info in both request and response).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jonsson et al (US Pub. 2021/0368574) discloses E1 Setup procedure between the gNB-CU-CP and gNB-CU-UP (fig. 9; para. 110).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468